This proceeding was begun October 4, 1933, to secure the exemption from taxes of certain gasoline purchased by the city of Ardmore.
On the 10th day of April, 1934, this court rendered its opinion in City of Ardmore v. State ex rel. Tax Commission,168 Okla. 316, *Page 211
32 P.2d 728, which, it is agreed by all of the parties hereto, disposes of the issues involved in this case.
The judgment of the trial court is therefore affirmed.
OSBORN, V. C. J., and RILEY, BUSBY, WELCH, CORN, and GIBSON, JJ., concur. McNEILL, C. J., and BAYLESS and PHELPS, JJ., absent.